Case: 2:18-cv-00736-MHW-EPD Doc #: 146 Filed: 12/08/20 Page: 1 of 3 PAGEID #: 2680




                          THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION
 SNYDER-HILL, et al.,                     )               Case No. 2:18-cv-00736
                                          )
             Plaintiffs,                  )               Judge Michael H. Watson
                                          )
 v.                                       )                Chief Magistrate Judge Elizabeth P.
                                          )                Deavers
 THE OHIO STATE UNIVERSITY,               )
                                          )
             Defendant.                   )
 ________________________________________ )

            DEFENDANT THE OHIO STATE UNIVERSITY’S RESPONSE TO
           PLAINTIFFS’ FOURTH NOTICE OF SUPPLEMENTAL AUTHORITY

          Plaintiffs’ fourth notice of supplemental authority cites Karasek v. Regents of the

 University of California, No. 3:15-CV-03717-WHO, 2020 WL 6684869 (N.D. Cal. Nov. 12,

 2020).

          The statute of limitations accrual analysis in Karasek relied entirely upon the Ninth

 Circuit’s conclusion that a “heightened risk” or “pre-assault” claim is cognizable under Title IX.

 As explained in Ohio State’s motion to dismiss briefing and Ohio State’s response to plaintiffs’

 second notice of supplemental authority, however, neither the text of Title IX itself nor the

 Supreme Court, the Sixth Circuit, or the Southern District of Ohio have ever recognized a Title

 IX “heightened risk” or “pre-assault” claim. See OSU MTD (Doc. 128) at 5 n.2; OSU Reply ISO

 MTD (Doc. 135) at 15 n.6; OSU Response to Notice of Supp. Auth. (Doc. 140); see also

 Poloceno v. Dallas Indep. Sch. Dist., No. 20-10098, 2020 WL 5494511, at *3 (5th Cir. Sept. 10,

 2020) (“We have never recognized or adopted a Title IX theory of liability based on a general

 ‘heightened risk’ of sex discrimination, and we decline to do so.”).

          In addition, courts which have recognized “heightened risk” or “pre-assault” Title IX

 claims “limit this theory of liability to contexts in which students committed sexual assaults on
Case: 2:18-cv-00736-MHW-EPD Doc #: 146 Filed: 12/08/20 Page: 2 of 3 PAGEID #: 2681




 other students[.]” Poloceno, 2020 WL 5494511, at *3. Karasek is no exception. It involved

 sexual assault by students and a “guest” of the university. Karasek, 2020 WL 6684869, at *2,

 *10. Given that Strauss was neither a student nor guest of Ohio State, Karasek’s Title IX statute

 of limitations accrual analysis does not apply to plaintiffs’ claims here.

        In further supplementation of authority, since Ohio State filed its motion to dismiss, the

 following courts have dismissed or recommended dismissals of Title IX claims based on the

 statute of limitations and lack of standing:

        1. Celece v. Dunn School, No. CV2010139GWPVCX, 2020 WL 6802027, at *6 (C.D.
           Cal. Nov. 19, 2020) (finding that Title IX claim accrued at the time of the alleged
           abuse and recommending dismissal of Title IX claim that because it was “untimely by
           over twenty years”).

        2. Borkowski v. Baltimore Cty., Maryland, No. CV DKC 18-2809, 2020 WL 5816369,
           at *22-23 (D. Md. Sept. 30, 2020) (dismissing for lack of standing Title IX claims
           brought by former students of the University of Maryland Baltimore County
           (“UMBC”) against UMBC arising from sexual assaults by members of UMBC’s
           basketball team because plaintiffs were students at Towson University, not students
           of UMBC, at the time of the assaults).

                                                Respectfully submitted,

                                                DAVID A. YOST
                                                ATTORNEY GENERAL OF OHIO

                                        By:     /s/ Michael H. Carpenter
                                                Michael H. Carpenter (0015733) (Trial Attorney)
                                                Timothy R. Bricker (0061872)
                                                David J. Barthel (0079307)
                                                CARPENTER LIPPS AND LELAND LLP
                                                280 Plaza, Suite 1300
                                                280 North High Street
                                                Columbus, OH 43215
                                                E-mail:carpenter@carpenterlipps.com
                                                       bricker@carpenterlipps.com
                                                       barthel@carpenterlipps.com

                                                Special Counsel for Defendant
                                                The Ohio State University



                                                   2
Case: 2:18-cv-00736-MHW-EPD Doc #: 146 Filed: 12/08/20 Page: 3 of 3 PAGEID #: 2682




                                CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing was filed electronically on December 8,

 2020. Notice was sent by operation of the Court’s electronic filing system to all other counsel

 who have entered an appearance and any parties who have entered an appearance through

 counsel. The parties may access this filing through the Court’s ECF system.




                                             /s/ Michael H. Carpenter
                                             Trial Attorney for
                                             Defendant The Ohio State University




                                                3
